DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air distribution module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites the limitation wherein "the structural support component extends from an axis of the thermal storage system to an outer shell of the thermal storage system and has a wedge-shaped cross section" is a new matter. There is no support in the original disclosure that define “the structural support component” has “wedge-shaped cross section”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation wherein "the structural support component extends from an axis of the thermal storage system to an outer shell of the thermal storage system and has a wedge-shaped cross section" renders the claim indefinite. It is unclear what axis it referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 10-12, 14, 15, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0152511) in view of Carr et al. (US 2002/0043068).
In regard to claim 1, fig. 3 of Chang teaches a system for providing distributed heating and cooling, the system comprising:
one or more temperature control units (1- the air-conditioning unit/system), each temperature control unit (1) among the one or more temperature control units being configured to heat and cool an area of an environment (e.g., the area could be passenger compartment) to be thermally regulated, the area being localized around the respective temperature control unit (See ¶ 0004-0006, 0039-0040; fig. 3), each temperature control unit including:
a thermal storage system (latent heat thermal energy storage (LHTES 10) including one or more substances (PCM 16) for storing thermal energy (See fig. 3; ¶ 0034, 0035, 0042, 0043);
a heat distribution surface (24) (see fig. 3); 
a solid-state heat pump (thermoelectric module/Peltier device 20) positioned between the thermal storage system (10) and the heat distribution surface (24) and configured to generate heat for absorption into the thermal storage system and the heat distribution surface (See fig. 3; ¶ 0039, 0041); 
an air distribution module (30) configured to force air flow between the heat distribution surface (24) and the area [the outside environment/passenger compartment] (See Chang ¶ 0010, 0039, 0040, 0051); 
Chang teaches a solid-state heat pump (thermoelectric module/Peltier device 20), but does not explicitly teach one or more controllers in communication with the solid-state heat pump and configured to provide a signal to the solid-state heat pump that controls an electric current through and heat transfer across the solid-state heat pump.
However, Carr teaches a thermal comfort system using thermal storage, wherein the system comprises one or more unit controllers (control means 18) in communication with the solid-state heat pump (8) and configured to provide a signal to the solid-state heat pump that controls an electric current through and heat transfer across the solid-state heat pump (See ¶ 0031, 0034-0035; fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control unit of Chang by implementing one or more controller, based on the teaching of Carr since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a controller would help the system of Chang in order to efficiently control the operation of the heat pump based on sensed signal. 

In regard to claim 2, Chang teaches the system according to claim 1, wherein the thermal storage system includes one or more substances of high latent heat capacity (See Chang ¶ 0031-0033, 0042).
In regard to claim 3, Chang in view of Carr teaches the system according to claim 1, wherein the signal is continuous, pulsed, or combinations thereof (See Carr ¶ 0031). Carr discloses the signal from the transducer 24 is monitored by the control means 18, which controls and terminates the heat pumping action, preferably by switching off the heat pump, or reversing its pumping direction when the thermal mass 22 reaches a predetermined termination temperature.
In regard to claim 4, Chang teaches the system according to claim 1, wherein the solid-state heat pump (20) is in direct contact with the thermal storage system (10), the heat distribution surface (24), or combinations thereof (See Chang, fig. 3).
In regard to claim 5, Chang teaches the system according to claim 1, wherein the solid-state heat pump (20) is in direct contact with one or more protrusions/bulge/lump (13) on the thermal storage system [10] (See Chang, fig. 3; 0037, 0041).
In regard to claim 6, Chang teaches the system according to claim 1, wherein the air distribution module (30) is positioned to assist convective heat transfer through the temperature control unit 
In regard to claim 10, Chang teaches the system according to claim 2, wherein the one or more substances of high latent heat capacity have a solid to liquid phase change between about 10°C and about 34°C (See Chang ¶ 0032, 0035). Chang teaches a phase change temperature ranging from 20 to 500ºC. In this case, it would  have  been  obvious  to one of ordinary  skill in the art before  the effective  filing date of invention  to have  selected the overlapping  portion of the ranges  disclosed by the reference  because selection of overlapping  portion of ranges  has been held to be a prima facie case of obviousness. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.  Cir.  1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed.  Cir.1997). MPEP § 2144.05.I. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control unit of Chang by implementing a one or more substances of high latent heat capacity that have a solid to liquid phase change b/n 10°C and about 34°C in order to efficiently control the temperature of the system by providing a material that uses phase change to absorb or release relatively large amounts of latent heat at the desired temperature.
In regard to claim 11, Chang teaches the system according to claim 2, wherein the one or more substances of high latent heat capacity include organic phase change materials, inorganic phase change materials, microencapsulated phase change materials, or combinations thereof (See Chang ¶ 0035).
In regard to claim 12, Chang teaches the system according to claim 1, wherein the thermal storage system (10) further includes: one or more hollow regions (see the hollow spaces inside 10) containing the one or more substances [PCM 16] (see fig. 3); an outer shell (11) having a first thickness at a surface adjacent the solid-state heat pump (20) and a second thickness (See the surface opposite 11, the surface is numbered 15 in fig. 1) at a surface opposite the solid-state heat pump (See fig. 3), wherein the first thickness (11) being greater than the second thickness (15) as shown in the figure, but does not explicitly stated in the art the first thickness being greater than the second thickness; and a structural support profile having a variable thickness.
However, while the reference does not explicitly disclose the specific thickness of the thermal storage system outer shell, wherein the first thickness being greater than the second thickness; and a structural support profile having a variable thickness, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness of the thermal storage system outer shell, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known in the art that the thinner the walls in heat exchange vessel the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the walls.
In regard to claim 14, Chang teaches the system according to claim 1, further comprising a power source including a rechargeable battery, power cord, or combinations thereof (See Chang ¶ 0053).
In regard to claim 15, Chang teaches the system according to claim 1, wherein each temperature control unit further comprises an environmental sensing module including at least one proximity sensor to turn the temperature control unit on and off based on detected presence of an individual proximate the respective temperature control unit (1), an environmental temperature sensor, environmental humidity sensor, or combinations thereof (See Chang, ¶ 0056). Chang teaches a plurality of sensors are installed at different spots of an EV to sense or measure the sensing data, such as the temperature in the passenger compartment or cabin Tr, the ambient temperature Ta, the temperature of PCM with high or low phase change temperature Th or Tc, the temperature of the air forced by the ventilation device into the cabin To, and the sensing data are used with the manual command to determine the system mode and the venting mode, and different actuators can then be controlled according to the system mode.
In regard to claim 21, Chang teaches the system of claim 1, wherein the one or more temperature control units (1) are configured to be distributed throughout the environment (Chang, ¶ 0004-0006, 0039-0040). Chang teaches the air-conditioning unit configured to regulate the temperature of a cabin or passenger compartment.
In regard to claim 24, Chang teaches the system according to claim 1, wherein the heat distribution surface (24) is flat or straight shaped, but does not explicitly teach the shape is L-shaped. However, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed the heat distribution surface would perform equally well shaped as disclosed by Chang.

Claims 7, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 2 above, and further in view of Takahashi et al. (US 2013/0098068).
In regard to claim 7, Chang teaches the system according to claim 6, wherein Chang teaches the heat distribution surface (24) includes a first surface, a second surface (see fig. 3), but one or more cavities in the first surface, second surface, or combinations thereof, and the one or more cavities are positioned remote from the air distribution module.
However, Takahashi teaches a temperature control device, wherein a heat distribution surface (heat exchanger plate 4) is a thick disc member provided with a cavities (spiral channel 41), wherein a temperature-controlling fluid that is controlled at a predetermined temperature flows in through an inlet (not shown), passes through the entire heat exchanger plate 4 via the cavities (channel 41) and flows out of an outlet (see fig. 3; ¶ 0037, 0051-0052). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the heat distribution surface of Chang by providing one or more cavities, based on the teaching of Takahashi since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a cavities into the heat distribution surface would help the system of Chang to improve thermal distribution, and to provide an increased surface area for increasing convective heat transfer.
In regard to claim 8, Chang in view of Takahashi teaches the system according to claim 7, wherein Takahashi (as modified above) the heat distribution surface includes one or more hollow spaces (the space b/n 41) extending between and parallel to the first surface and the second surface (See Takahashi, fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the heat distribution surface of Chang by providing hollow spaces b/n the cavities, based on the teaching of Takahashi in order to provide an even heat transfer and distribution as desired.
In regard to claim 23, Chang teaches the system according to claim 1, wherein Chang teaches the heat distribution surface (24) includes a first surface, a second surface (see fig. 3), but does not teach cavities are concentrated along one or more edges of the heat distribution surface. However, Takahashi teaches a temperature control device, wherein a heat distribution surface (heat exchanger plate 4) is a thick disc member provided with a cavities (spiral channel 41), wherein a temperature-controlling fluid that is controlled at a predetermined temperature flows in through an inlet (not shown), passes through the entire heat exchanger plate 4 via the cavities (channel 41) and flows out of an outlet. Takahashi further teaches the cavities (channel 41) are concentrated along one or more edges of the heat distribution surface, wherein the cavities are greatest along one or more edges of the heat distribution surface (see fig. 3; ¶ 0037, 0051-0052; in this case, Takahashi teaches the cavities distributed only in one side, which is greater along one edge of the heat distribution surface). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the heat distribution surface of Chang by providing cavities along one or more edges of the heat distribution surface, based on the teaching of Takahashi since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a cavities into the heat distribution surface would help the system of Chang to improve thermal distribution, and to provide an increased surface area for increasing convective heat transfer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 2 above, and further in view of Lang (US 2015/0083180).
In regard to claim 9, Chang teaches the system according to claim 2, wherein Chang teaches the thermal storage system includes one or more substances of high latent heat capacity, but does not explicitly teach the one or more substances of high latent heat capacity have a latent heat of at least about 150 J/g at a phase transition temperature.
However, Lang teaches a system and method for thermoelectric energy generation, wherein system comprises a high temperature output thermally conductive heat pipe casing 38 tubes that extend into a latent heat thermal energy mass of high temperature phase change material 34 with a high density energy storage that stores heat within a narrow temperature range and a latent heat of >180 J/g. The low temperature output thermally conductive heat pipe casing 40 tubes extend into a latent heat thermal energy mass of low temperature phase change material 42 with a high density energy storage that stores heat within a narrow temperature range and a latent heat of, for example, >180 J/g (See Lang, fig. 21; ¶ 0135). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control unit of Chang by providing a substances with a high latent heat capacity that have a latent heat of at least about 150 J/g, based on the teaching of Lang since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a substances with a high latent heat capacity would help the system of Chang to provide a heating and cooling system with a high heat-absorbing capacity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 1 above, and further in view of Durkee et al. (US 2018/0281641).
In regard to claim 13, Chang teaches the system according to claim 1, wherein Chang teaches a heat distribution surface (24), but does not teach the heat distribution surface includes a surface layer, the surface layer including a polymer coating, metal anodizing, surface abrasion, sorbent coating, or combinations thereof.
However, Durkee teaches a thermoelectric module configured to provide at least one of cooling and heating, wherein the module comprises a heat distribution surface (thermally-conductive material for use with thermal-transfer layer 114) and conductive layer 118 has relatively high thermal conductivity properties and may be carbon based.  One such example is graphene, for spreading temperature out over the cover.  Graphene is an allotrope of carbon and it includes single sheets of graphite. To increase the lifetime of the graphene sheet, provide continuously support to keep high thermal conductivity, and to provide abrasion resistance, an additional thin plastic sheet layer may be added to the graphene to exhibit greater strength and resistance to ongoing stress and strain from occupant 112 getting in and out of the vehicle (See ¶ 0048). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the heat distribution surface of Chang by including a surface layer with surface abrasion, based on the teaching of Durkee since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a surface layer including surface abrasion would help the heat transfer system of Chang in order to increase the lifetime of the distribution surface, provide continuously support to keep high thermal conductivity, and to provide abrasion resistance, and greater strength and resistance to ongoing stress and strain.

Claims 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 5 above, and further in view of Leimkuehler et al. (US 8,342,454).
In regard to claim 22, Chang teaches the system of claim 1, wherein the thermal storage system (10/12) is a square or rectangle that has a first axial end and a second axial end, the one or more protrusions each extend from the first axial end to the second axial end (see the annotated figure bellow), but does not explicitly teach the thermal storage system is cylindrical and an enclosing part seals the thermal storage system at the second axial end.
However, Leimkuehler teaches a thermal storage system (100) cylindrical in shape and has a first axial end (horizontal axis drawn on the bottom of the cylinder) and a second axial end (horizontal axis drawn on the top of the cylinder), the one or more protrusions (see fig. 8b, protrusions 184) each extend from the first axial end to the second axial end, and an enclosing part seals (removable cover plate 152, fig. 6a) the thermal storage system at the second axial end (see at least fig. 4-8b). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify thermal storage system with a cylindrical thermal storage system that has one or more protrusions each extend from the first axial end to the second axial end, and an enclosing part seals the thermal storage system at the second axial end, as a simple substitution, based on the teaching of Leimkuehler for the purpose of evenly distribute the phase change material and transfer heat evenly by using cylindrical cross-sectional core. 


    PNG
    media_image1.png
    708
    610
    media_image1.png
    Greyscale

In regard to claim 25, Chang in view of Leimkuehler teaches the system according to claim 22, wherein Leimkuehler further teaches the thermal storage system further includes a structural support component (a heat-exchanging wall 158) disposed between the protrusions (see Leimkuehler fig. 8B). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, the thermal storage system of Chang to have a structural support component, based on the teaching of Leimkuehler, for purpose of holding or maintaining the thermal exchange between PCM of the thermal storage system. 
In regard to claim 26, Chang in view of Leimkuehler teaches the system according to claim 25, wherein the structural support component (158) extends from an axis (central axis of the cylinder) of the thermal storage system to an outer shell of the thermal storage system and has a wedge-shaped cross section [triangular in cross section] (see Leimkuehler fig. 8B). 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (see the rejection above), unless otherwise noted below.
Applicant’s arguments (pages 6-8) that Unlike the amended independent claim 1, Chang does not disclose “each temperature control unit... being configured to heat and cool an area of an environment to be thermally regulated, the area being localized around the respective temperature control unit... an air distribution module configured to force air flow between the heat distribution surface and the area”.
In response, examiner respectfully disagree. In this case the claim simply require the one or more temperature control units…configured to heat and cool an area of an environment to be thermally regulated, in this case, the area could be e.g., passenger compartment, the area being localized around the respective temperature control unit (See ¶ 0004-0006, 0039-0040; fig. 3). How far or how close the area should be from the device is not defined. In addition, it would have been obvious to one of ordinary skill in the art to simply position the temperature control units of Chang to any area as desired. Therefore, the argument is not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763